DETAILED ACTION
Response to Amendment
The newly submitted IDS received on 06/28/2022 has been considered.
The previous 112(f) claim interpretation remains..
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claims 8 and 13 have been amended; claims 10-12 and 14-19 have remained unchanged; claims 1-7 and 9 have been canceled; and no new claims have been added.
Claims 8 and 10-19 are pending.
Effective Filing Date: 05/12/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant made arguments directed to the newly amended limitations. These arguments are deemed moot in view of the newly cited art used to address these limitations.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “controller” in claims 8-10, 13-14, and 17, “tablet supply unit” in claims 10, 14, and 17, and “manually-dispensing medication processor” in claims 8-9, 12-13, and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures in the specification are as follows:
Controller
Paragraph 38 states: “The controller 61 includes, for example, a CPU, a RAM, a ROM, and an EEPROM (which are not shown). The controller 61 uses the CPU to execute various kinds of programs stored in advance in the ROM, EEPROM, or the storage 62, for example. The RAM and the EEPROM are used as a temporary memory (work area) at the time of execution of various kinds of processing by the CPU. The controller 61 may be an integrated circuit such as an ASIC or a DSP.”

Tablet Supply Unit
Paragraph 20 states: “As illustrated in FIG. 1, the drug dispensing device 100 includes a tablet supply unit 1 provided in an upper half part of a frame 10.”

Manually-Dispensed Medication Processor
Paragraph 24 states: “The dispensing unit 2 (manually-dispensed medication  processor) includes an upper cover 21 and a drawer 22.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190312 to Yuyama et al. in view of U.S. Patent No. 9,477,816 to Dent et al. further in view of U.S. 2009/0287350 to Johnson et al.
As per claim 8, Yuyama et al. teaches a drug dispensing device configured to separately dispense and package single doses of a drug based on prescription data, (see: FIGS. 1 and 2) the drug dispensing device comprising:
--the manually-dispensed medication processor (see: paragraph [0053] where there is a manual packaging unit 4, a packaging unit 5, and a packaging control unit 6. The processor here is unit 4) configured to:
--receive the manually-dispensed medication, (see: paragraph [0095] where the unit 4 is receiving tablets) and
--dispense and package, to an individual drug package, each of one or more single doses of the manually-dispensed medication; (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper)
--a monitor; (see: paragraph [0107] where there is a monitor 13) and
--a controller configured to, in response to receiving the prescription data including the manually dispensed medication or in response to receiving an instruction from an input device in communication with the controller indicating use of the manually-dispensed medication processor to receive the manually-dispensed medication: (see: paragraph [0197] where there is a controller 61 that allows the monitor 13 of the prescription control unit to display a collation result)
--display on the monitor, a screen configured to receive input of manufacturing information for the manually-dispensed medication, (see: paragraph [0197] where a collation result is being displayed) and
--store the input manufacturing information in association with information for identifying an individual patient for whom the manually-dispensed medication is to be dispensed (see: paragraph [0197] where the collation result is stored in the storage portion 12. Also see: paragraphs [0111] – [0112] where there is storage of a patient master (individual patient info) and a medicine master (medicine info) in storage portion 12).
	Yuyama et al. teaches the above-limitations, however, Yuyama may not further, specifically teach:
1) --a manually-dispensed medication processor comprising a tray divided into a plurality of cells, each of which is configured to receive one dose of a manually-dispensed medication;
2) --display on the monitor, a screen including a plurality of squares representing the plurality of cells, a manual-dispensing instruction corresponding to at least one square among the plurality of squares; and
3) --display on the monitor, an input field, the screen configured to receive input of manufacturing information for the manually-dispensed medication in the input field, the manufacturing information enabling identification of at least one of a manufacturing time or a manufacturing place.

Dent et al. teaches:
1) --a manually-dispensed medication processor comprising a tray divided into a plurality of cells, (see: FIG. 6 where there is a tray comprising a plurality of cells) each of which is configured to receive one dose of a manually-dispensed medication; (see: FIGS. 6 and 8 where the cells are configured to receive medication in the form of 62 and 202) and
2) --display on the monitor, a screen including a plurality of squares representing the plurality of cells, (see: FIG. 8 where there is display of a plurality of “squares” (206) representing the plurality of cells. The “squares” having the shape of a square is merely a design choice) a manual-dispensing instruction corresponding to at least one square among the plurality of squares (see: FIG. 8 where there is a manual-dispensing instruction of 204 within the “squares” of 206).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a manually-dispensed medication processor comprising a tray divided into a plurality of cells, each of which is configured to receive one dose of a manually-dispensed medication and 2) display on the monitor, a screen including a plurality of squares representing the plurality of cells, a manual-dispensing instruction corresponding to at least one square among the plurality of squares as taught by Dent et al. in the device as taught by Yuyama et al. with the motivation(s) of accurately packaging pharmaceuticals (see: column 1, lines 9-11 of Dent et al.).

Johnson et al. teaches:
3) --display on the monitor, an input field, (see: FIG. 10, paragraph [0013], and paragraph [0067] where there is an input field controlled by an edit button) the screen configured to receive input of manufacturing information for the manually-dispensed medication in the input field, (see: FIG. 10, paragraph [0013], and paragraph [0067] where the invention here is configured to receive edited information from fields. Some parameters may be modified. Even though the modification is not being shown on FIG. 10 as being applicable to the manufacturing information, it is an obvious adaptation as the edit button is already present in the field above it) the manufacturing information enabling identification of at least one of a manufacturing time or a manufacturing place (see: FIG. 10 and paragraph [0067] where there is manufacturing information. The invention here is configured to receive input of a manufacturing place and time as it is configured to receive manufacturing information).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) display on the monitor, an input field, the screen configured to receive input of manufacturing information for the manually-dispensed medication in the input field, the manufacturing information enabling identification of at least one of a manufacturing time or a manufacturing place as taught by Dent et al. in the device as taught by Yuyama et al. and Dent et al. in combination with the motivation(s) of facilitating interaction between the pharmacy machines and the user (see: paragraph [0004] of Johnson et al.).

As per claim 10, Yuyama et al., Dent et al., and Johnson et al. in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches the drug dispensing device according to claim 8, further comprising:
--a tablet supply unit (see: paragraph [0055] – [0056] where there is a tablet supplying unit) configured to:
--store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. The tablets are stored in the cassettes) and
--dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. Dispensing is occurring according to what is required for the patient).
Yuyama et al. and Dent et al. in combination may not further, specifically teach wherein
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet.

Johnson et al. teaches:
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet (see: paragraphs [0076] and [0097] where there is replenishing of pills and displaying of information when replenishing these pills).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 11, Yuyama et al., Dent et al., and Johnson et al. in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. may not further, specifically teach wherein the tray is configured to receive a blister pack.
Dent et al. further teaches wherein the tray is configured to receive a blister pack (see: FIG. 8 where there is a tray configured to receive blisters where the packs may be of 1 pill).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 12, Yuyama et al., Dent et al., and Johnson et al. in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches wherein the manually-dispensed medication processor is further configured to dispense and package, to the individual drug package, the one dose of the manually-dispensed medication (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper).
Yuyama et al. may not further, specifically teach medication as medication received into each of the plurality of cells of the tray.
Dent et al. further teaches medication as medication received into each of the plurality of cells of the tray (see: FIG. 8 where there is medication in the tray).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 13, Yuyama et al. teaches a non-transitory computer-readable medium storing instructions therein (see: paragraph [0589] where there is a medium) for causing a processor to execute:
--in response to receiving prescription data including a manually dispensed medication or in response to receiving an instruction from an input device in communication with the processor indicating use of, to receive the manually dispensed medication, (see: paragraph [0197] where there is a controller 61 that allows the monitor 13 of the prescription control unit to display a collation result) a manually-dispensed medication processor of a drug dispensing device configured to separately dispense and package single doses of a drug based on the prescription data, (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper)
--displaying, on a monitor, a screen configured to receive input of manufacturing information for the manually-dispensed medication; (see: paragraph [0197] where a collation result is being displayed) and
--storing, in a storage, the input manufacturing information, in association with information for identifying a patient for whom the manually-dispensed medication is to be dispensed (see: paragraph [0197] where the collation result is stored in the storage portion 12. Also see: paragraphs [0111] – [0112] where there is storage of a patient master (individual patient info) and a medicine master (medicine info) in storage portion 12).
	Yuyama et al. teaches the above-limitations, however, Yuyama may not further, specifically teach:
1) --a manually-dispensed medication processor comprising a tray divided into a plurality of cells, each of which is configured to receive one dose of a manually-dispensed medication;
2) --displaying on the monitor, a screen including a plurality of squares representing the plurality of cells, a manual-dispensing instruction corresponding to at least one square among the plurality of squares; and
3) --displaying on the monitor, an input field, the screen configured to receive input of manufacturing information for the manually-dispensed medication in the input field, the manufacturing information enabling identification of at least one of a manufacturing time or a manufacturing place.

Dent et al. teaches:
1) --a manually-dispensed medication processor comprising a tray divided into a plurality of cells, (see: FIG. 6 where there is a tray comprising a plurality of cells) each of which is configured to receive one dose of a manually-dispensed medication; (see: FIGS. 6 and 8 where the cells are configured to receive medication in the form of 62 and 202) and
2) --displaying on the monitor, a screen including a plurality of squares representing the plurality of cells, (see: FIG. 8 where there is display of a plurality of “squares” (206) representing the plurality of cells. The “squares” having the shape of a square is merely a design choice) a manual-dispensing instruction corresponding to at least one square among the plurality of squares (see: FIG. 8 where there is a manual-dispensing instruction of 204 within the “squares” of 206).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a manually-dispensed medication processor comprising a tray divided into a plurality of cells, each of which is configured to receive one dose of a manually-dispensed medication and 2) display on the monitor, a screen including a plurality of squares representing the plurality of cells, a manual-dispensing instruction corresponding to at least one square among the plurality of squares as taught by Dent et al. in the device as taught by Yuyama et al. with the motivation(s) of accurately packaging pharmaceuticals (see: column 1, lines 9-11 of Dent et al.).

Johnson et al. teaches:
3) --displaying on the monitor, an input field, (see: FIG. 10, paragraph [0013], and paragraph [0067] where there is an input field controlled by an edit button) the screen configured to receive input of manufacturing information for the manually-dispensed medication in the input field, (see: FIG. 10, paragraph [0013], and paragraph [0067] where the invention here is configured to receive edited information from fields. Some parameters may be modified. Even though the modification is not being shown on FIG. 10 as being applicable to the manufacturing information, it is an obvious adaptation as the edit button is already present in the field above it) the manufacturing information enabling identification of at least one of a manufacturing time or a manufacturing place (see: FIG. 10 and paragraph [0067] where there is manufacturing information. The invention here is configured to receive input of a manufacturing place and time as it is configured to receive manufacturing information).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) display on the monitor, an input field, the screen configured to receive input of manufacturing information for the manually-dispensed medication in the input field, the manufacturing information enabling identification of at least one of a manufacturing time or a manufacturing place as taught by Dent et al. in the device as taught by Yuyama et al. and Dent et al. in combination with the motivation(s) of facilitating interaction between the pharmacy machines and the user (see: paragraph [0004] of Johnson et al.).

As per claim 14, Yuyama et al., Dent et al., and Johnson et al. in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches:
--a tablet supply unit (see: paragraph [0055] – [0056] where there is a tablet supplying unit) configured to:
--store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. The tablets are stored in the cassettes) and
--dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. Dispensing is occurring according to what is required for the patient).
Yuyama et al. and Dent in combination may not further, specifically teach wherein
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet.

Johnson et al. teaches:
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet (see: paragraphs [0076] and [0097] where there is replenishing of pills and displaying of information when replenishing these pills).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.
Applicant is advised that should claim 10 be found allowable, claim 14 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

As per claim 15, Yuyama et al., Dent et al., and Johnson et al. in combination teaches the device of claim 14, see discussion of claim 14. Yuyama et al. may not further, specifically teach wherein the tray is configured to receive a blister pack.
Dent et al. further teaches wherein the tray is configured to receive a blister pack (see: FIG. 8 where there is a tray configured to receive blisters where the packs may be of 1 pill).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.
Applicant is advised that should claim 11 be found allowable, claim 15 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

As per claim 16, Yuyama et al., Dent et al., and Johnson et al. in combination teaches the device of claim 14, see discussion of claim 14. Yuyama et al. further teaches wherein the manually-dispensed medication processor is further configured to dispense and package, to the individual drug package, the one dose of the manually-dispensed medication (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper).
Yuyama et al. may not further, specifically teach medication as medication received into each of the plurality of cells of the tray.
Dent et al. further teaches medication as medication received into each of the plurality of cells of the tray (see: FIG. 8 where there is medication in the tray).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.
Applicant is advised that should claim 12 be found allowable, claim 16 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

As per claim 17, Yuyama et al., Dent et al., and Johnson et al. in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches a tablet supply unit (see: paragraph [0055] – [0056] where there is a tablet supplying unit) configured to:
--store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. The tablets are stored in the cassettes) and
--dispense a tablet from each of the plurality of tablet cassettes in accordance with the prescription data (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. Dispensing is occurring according to what is required for the patient).
Johnson et al. further teaches wherein the controller is further configured to
--display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet, (see: paragraphs [0076] and [0097] where there is replenishing of pills and displaying of information when replenishing these pills)
--store the input manufacturing information in association with information for identifying the corresponding tablet cassette into which the tablet was refilled, (see: paragraphs [0066] where there is a cell database of the system, thus this information that is inputted (including the manufacturing information) is stored. Thus the replenished cell information is also stored from paragraph [0067]) and
--store, in response to dispensing the tablet from each of the plurality of tablet cassettes, the stored manufacturing information corresponding to each tablet cassette in association with information for identifying the individual patient for whom the tablet is dispensed, (see: paragraphs [0066] where there is a cell database of the system, thus this information that is inputted (including the manufacturing information) is stored. Thus the replenished cell information is also stored from paragraph [0067]. Also see paragraph [0033] where prescription information is stored with patient information) without displaying the manufacturing information input field on the monitor (see: FIG. 10 where stored manufacturing information is available without the “edit” option).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 18, Yuyama et al., Dent et al., and Johnson et al. in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches wherein the drug dispensing device is provided in a pharmacy (see: paragraph [0105] where there are a plurality of dispensing devices in the pharmacy).

As per claim 19, Yuyama et al., Dent et al., and Johnson et al. in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches wherein the manufacturing information includes a lot number assigned to a medication container by a drug manufacturer (see: paragraphs [0336] and [0585] where there is a lot number corresponding to the specified medicine cassettes).

Additional Relevant Reference
Examiner would also like to cite U.S. 2013/0079924 to Garda et al. as an additional, relevant reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626